                                         Case 5:17-cv-00220-LHK Document 1421 Filed 01/24/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11     FEDERAL TRADE COMMISSION,                        Case No. 17-CV-00220-LHK
                                  12                   Plaintiff,                         ORDER GRANTING LENOVO AND
Northern District of California
 United States District Court




                                                                                          MOTOROLA'S ADMINISTRATIVE
                                  13             v.                                       MOTION TO SEAL
                                  14     QUALCOMM INCORPORATED,                           Re: Dkt. No. 1398

                                  15                   Defendant.

                                  16

                                  17          Applying the compelling reasons standard, the Court rules on Lenovo and Motorola’s

                                  18   motion to seal, ECF No. 1398, as follows. Lenovo and Motorola have excerpted the portions they

                                  19   seek to seal from the underlying documents. Therefore, there are no page numbers associated with

                                  20   the documents Lenovo and Motorola seek to seal.

                                  21
                                          Document                    Portions of Pages                          Ruling
                                  22
                                        QX9148           Highlighted portions                            GRANTED.
                                  23    QX9180           Highlighted portions                            GRANTED.

                                  24   IT IS SO ORDERED.

                                  25   Dated: January 24, 2019

                                  26                                                 ______________________________________
                                                                                     LUCY H. KOH
                                  27                                                 United States District Judge
                                  28                                                  1
                                       Case No. 17-CV-00220-LHK
                                       ORDER GRANTING LENOVO AND MOTOROLA'S ADMINISTRATIVE MOTION TO SEAL
